Per Curiam:

Execution of the note in suit was duly proved and delivery was proved prima facie by production of the note. The evidence does not show, as the appellant claims, that the bank knew the note was not to be paid until the land deal was closed. The court finds nothing in the evidence which would put the bank on inquiry or which shows bad faith on its part. In fact, the evidence shows a purchase in good faith. -The testimony is that the note has not been paid, but that the money deposited by the indorsers was merely for the purpose of security.
The judgment is affirmed.